DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This initial written action is responding to the communication dated on 12/15/2020.
Claims 1-7, 12-14 are amended, Claims 8-11 and 15-16 are canceled.
Claims 1-7 and 12-14 are submitted for examination.
Claims 1-7 and 12-14 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application filed on December 20, 2020 claims priority of foreign application FT1914489 filed on December 16, 2019.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites a limitation, “…sending by the object to the client of two new encrypted diversifiers with the public client key, the sending being carried out “off-chain…”, Examiner suggest clarifying the limitation by adding “by” or “to” prior to “off-chain”. The limitation can be recite as, “…sending by the object to the client of two new encrypted diversifiers with the public client key, the sending being carried out (by or to) “off-chain…”.  Appropriate correction is required.
Claim 1 is objected for the term “AES”, in claim element, “generating, by the Manufacturer, two symmetric keys comprising two diversified symmetric keys from their key pair and from diversifiers, as 128 bit AES keys”.  Applicant is reminded that any acronym introduced for the first time is required to be specified in its entirety. Appropriate correction is required.
Claim 4 is objected for following reason.
The Claim 4 recites limitation, “the two symmetric keys using an IES scheme (Integration Encryption Scheme) or an ECIES scheme (Elliptic Curve Integrated Encryption Scheme)”. Examiner suggest writing acronym in parenthesis. For example “Elliptic Curve Integrated Encryption Scheme” (ECIES) and “Integration Encryption Scheme” (IES).
Claim 12 is objected for following reason.
The claim 12 is written in a form, so it cannot be identified as an independent claim or a dependent claim. In addition Claim 1 is a method claim while Claim 12 is a system claim, and thus both claims are from different statutory classes.  Examiner suggest writing the claim in a proper independent/dependent form with all the required limitations. 
Claim 13 is objected for following reason.
The claim 13 is written in a form, so it cannot be identified as an independent claim or a dependent claim. In addition Claim 1 is a method claim while Claim 13 is a system claim, and thus both claims are from different statutory classes.  Examiner suggest writing the claim in a proper independent/dependent form with all the required limitations. 
Claim 14 is objected to because of the following informalities:  Claim 1 recites a limitation, “…wherein a system for sharing confidentiality keys is established “off chain”, in order for service operators to have access to the object and therefore to information…”, Examiner suggest clarifying the limitation by adding “by” or “to” prior to “off-chain”. The limitation can be recite as, “…wherein a system for sharing confidentiality keys is established (by or to) “off chain”…”.  Appropriate correction is required.
Claims 1-4, 6, and 12 to because of the following informalities: The Claims 1-4, 6 and 12 uses unnecessary capital letters in the middle of claim recitation. Some of the example words are “Manufacturer”, “Object”, “Verifiable Credentials”. Appropriate correction is required.


Claim Analysis - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “A system configured to implement the method according to claim 1 comprising”, “a system configured to connect to a blockchain”, “a system configured to attribute an identifier to each object leaving manufacturing”,  in Claim 12, “A system configured to implement the method according to claim 1 comprising”, in Claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent Claim 1 recites a limitation, “..the communication method further comprises: providing by the Manufacturer of the object, an identifier of the DID of the object..”. Claim 1 prior Claim limitation, recites, “..publishing and recording, in the blockchain database, a decentralized identifier (DID) of the object and a diversifier encryption used to obtain the two symmetric keys by a public key Kp.sub.man and associating a pair identifying the Object with encryption of the public key Kp.sub.man and encrypted diversifiers to form information DID-Enc(Kp.sub.man,DIV.sub.c∥DIV_ID) and when the Manufacturer provides the Client with the object”. It is not clear how an identifier of the DID is provided by the manufacturer where previously only information DID is created and also DID itself is a decentralized identifier.
Claim 1 recites a limitation, “updating the blockchain of the database by publication, and association in the blockchain, of the pair identifying the object (DID) with the public client key Kp.sub.client and the encryption of the public client key kp.sub.client and the encrypted diversifiers to form information comprising DID-kp.sub.client and Enc(Kp.sub.client,DIV.sub.c∥DIV_ID) to enable values of object keys to be recalculated”. It appears that identifying the object is defined as “DID” (DID is in parenthesis) where as previously DID is defined as a decentralized identifier.
Claim 1 recites a limitation, “the object automatically enrolls by: generating its new symmetric keys, confidentiality key K1c and Identity key K1i, by diversification of its former keys K0c, K0i”.  It is not clear what “its” refer to.
Claims 1 and 12 recite a formula. 
DID-kpclient and Enc(Kpclient,DIVc∥DIV_ID)
Examiner submits that DIVc and DIV_ID are not defined.
Claim 2 recites a limitation, “recording a Manufacturer identifier in the blockchain by the Manufacturer and publishing a public Manufacturer key (Kp.sub.man) by associating it with its Manufacturer identifier prior to the generating of manufacturing key pairs by the Manufacturer”.  It is not clear what “its” refer to. 
Claim 13 recites a limitation, “generation of its new symmetric confidentiality key K1c and Identity key K1i by diversification of its former keys K0c, K0i, auto-enrollment by a cryptographic challenge implementing the identity key K0i”.  It is not clear what “its” refer to. 
Claims 12, 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “A system configured to implement the method according to claim 1 comprising”, “a system configured to connect to a blockchain”, “a system configured to attribute an identifier to each object leaving manufacturing”,  in Claim 12, “A system configured to implement the method according to claim 1 comprising”, in Claim 13 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. A review of specification doesn’t indicate whether “A system” is hardware or a software. Particularly paragraphs 30, 35, 45, 54 of the application Publication # US 2021/0234675, describes the system but are silent regarding hardware status of the system. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.SC. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 3-7 and 14 – Objected
Claims 3-7 and 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to PTO-892, Notice of References Cited for a listing of analogous art.
	Antoniou et al. (US PAT. # US 10,673,617) discloses, a combined system and not a system separately having a complex system hardware architecture and software with levels of complexity of P2PE, IAM, and BCE. A microcontroller (MC) 64-bit using MC (A) and MC (B) embedded into a device using point-to-point encryption (P2PE) to communicate with the novel IAM blockchain software and a central server database to track all registered and non-registered IoT devices in the BCE. The present invention includes a MC 64-bit method of MC (A) and MC (B) having an advanced encryption standards (AES) strong encryption algorithm (SEA) of 512-bit key utilizing the blockchain ecosystem (BCE), IoT identity to validate transactions between the authentication, and identity of the IoT devices. The MC 64-bit of MC (A) and MC (B) employs a novel AES-SEA 512-bit key to generate a real-time randomly validation symmetrical key encryption in rounds of 10 bits, sending data into the central server and the IAM blockchain software to authenticate each device, track IoT devices, MC entries, and validations. Once the encryption AES-SEA 256-bit key is generated in the MC (A) and the encryption AES-SEA 256-bit key is generated in MC (B), the communication between the MC (A) and MC (B) will generate the AES-SEA 512-bit key with 10 bits; the pseudo-random number process is modified using a time based to be programmed with a timer which has an input of the clock frequency. The MC 64-bit of MC (A) and MC (B) is programmed in a master mode and slave mode; therein providing a novel system of circuit hardware using an AES-SEA 512-bit key and AES 2048 algorithm key to generate PKI certifications for validation, authentication, and authorization through the BCE.
	Werner et al. (US PGPUB. # US 2021/0091960) discloses, an example operation may include one or more of receiving a signed storage request which comprises a unique identifier of an object, a public key of the object, and a signed security value associated with the object, determining, via code installed on a database node, whether the signed storage request is valid based on a signature of the signed storage request and a signature of the signed security value of the object, and in response to validation of the signed storage request, generating a storage object based on the signed storage request which includes the unique identifier, the public key of the object, and the signed security value, and storing the generated storage object in a database including the database node.	Kumar et al. (US PGPUB. # US 2019/0163912) discloses, a method of building a device historian, across a supply chain of device manufactures and managers, by a plurality of device management services comprising an enrollment service, an update service, a policy service, and an analytics service, a transaction connector, a blockchain broker service participating as a node in a blockchain network, and transaction filters. The method comprises sending, by the plurality of device management services a transaction record over the transaction connector to the blockchain broker service, receiving, by the blockchain broker service, the transaction record, filtering, by the blockchain broker service, information in the transaction record based on the transaction filters, preparing, by the blockchain broker service, a versioned block based on the filtered information from the transaction record, and adding, by the blockchain broker service, the versioned block to the blockchain network.	
	Timothy Edward Moses (US PGPUB. # US 2018/0097635) discloses, a method and apparatus provides a blockchain that includes one or more blocks that contain a cryptographic binding of a signature-verification public key and/or a data encryption public key to the identity of the holder of the corresponding private key. The binding is performed by one or more key binding entities, referred to herein as a blockchain identity binder. Originators and recipients use the identity binding data to secure block chain transactions.
	Ned M. Smith (US PGPUB. # US 2016/0366102) discloses, a method includes receiving, in a first device, at least one of a first symmetric key and a first asymmetric key in a common key management structure, the common key management structure to accommodate asymmetric keys and symmetric keys, and further including security policy information to enable communication between the first device of a first domain of an Internet of Things (IoT) network and a second device of a second domain of the IoT network according to an inter-domain security policy; and sending a first message directly from the first device to the second device according to the security policy information of the common key management structure. Other embodiments are described and claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARSHAN I DHRUV whose telephone number is (571)272-4316. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARSHAN I DHRUV/Primary Examiner, Art Unit 2498